
	

114 SRES 621 IS: Designating November 2016 as National Hospice and Palliative Care Month.
U.S. Senate
2016-11-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 621
		IN THE SENATE OF THE UNITED STATES
		
			November 29, 2016
			Mr. Wyden (for himself, Ms. Baldwin, Mr. Coons, Ms. Klobuchar, and Mr. Merkley) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Designating November 2016 as National Hospice and Palliative Care Month.
	
	
 Whereas hospice and palliative care services empower individuals to live as fully as possible, surrounded and supported by family and loved ones, despite serious and life-limiting illnesses;
 Whereas hospice and palliative care can bring patients and family caregivers high-quality care delivered by an interdisciplinary team of skilled professionals that includes physicians, nurses, social workers, therapists, counselors, health aides, spiritual care providers, and others who make the wishes of each patient and family a priority;
 Whereas advance care planning involves an individual making decisions about the health care the individual would want to receive if faced with a serious or life-limiting illness or unable to speak on behalf of the individual;
 Whereas hospice and palliative care focus on quality of life through pain management and symptom control, caregiver training and assistance, and emotional and spiritual support, allowing patients to live fully until the end of life, surrounded and supported by loved ones, friends, and committed caregivers;
 Whereas every year more than 1,650,000 individuals in the United States living with life-limiting illness, and the families of the individuals, receive care and support from hospice programs in communities throughout the United States;
 Whereas more than 430,000 trained volunteers contribute 19,000,000 hours of service to hospice programs annually; and
 Whereas hospice and palliative care providers encourage all individuals to learn more about the options of the individuals for care and to share the wishes of the individuals with family, loved ones, and health care professionals: Now, therefore, be it
		
	
 That the Senate— (1)designates November 2016 as National Hospice and Palliative Care Month; and
 (2)encourages the people of the United States— (A)to increase their understanding and awareness of care at the end of life; and
 (B)to observe National Hospice and Palliative Care Month with appropriate activities and programs.  